Citation Nr: 0810695	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-25 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
ulcerative colitis. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinea pedis and tinea cruris (skin disability). 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for left ear hole.

5.  Entitlement to service connection for high blood 
pressure. 

6.  Entitlement to service connection for residuals of a 
heart attack.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1968 to April 1970, 
including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from January and May 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran perfected an appeal as to the RO's denials of his 
claim of service connection for post-traumatic stress 
disorder (PTSD).  In July 2007, however, the RO granted 
service connection for PTSD.  As this represents a full grant 
of benefits sought, the issue is no longer on appeal.  

The veteran's ulcerative colitis, skin disability and 
bilateral hearing loss claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1993 rating action, the RO denied the 
veteran's application to reopen claims of service connection 
for ulcerative colitis and skin disability; in an April 1993 
letter, the RO notified him of the determination and of his 
appellate rights, but he did not appeal and the decision 
became final.

2.  The evidence received since the March 1993 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the veteran's ulcerative colitis and skin 
disability claims.

3.  The preponderance of the evidence is against a finding 
that left ear hole is related to service.   

4.  The preponderance of the evidence is against a finding 
that high blood pressure is related to service.   

5.  The preponderance of the evidence is against a finding 
that residuals of a heart attack are related to service.   


CONCLUSIONS OF LAW

1.  The March 1993 RO decision that denied an application to 
reopen the claim for service connection for ulcerative 
colitis and skin disability is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1993).

2.  Evidence received since the March 1993 rating decision is 
new and material; the claims of entitlement to service 
connection for ulcerative colitis and skin disability are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2007).

3.  Left ear hole was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007)

4.  High blood pressure was not incurred in or aggravated by 
the service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Residuals of a heart attack were not incurred in or 
aggravated by service and a cardiovascular disease may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the veteran's ulcerative colitis and skin disability 
claims, because the Board is reopening and remanding these 
claims for further development, no discussion of VA's duties 
to notify and assist is necessary.  The same is true for the 
veteran's bilateral hearing loss claim, which the Board is 
likewise remanding for further development.

As to the veteran's left ear hole, high blood pressure and 
residuals of a heart attack claims, in correspondence dated 
in November 2004, February 2005, and October 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  In March 2006, the 
RO also notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and the veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Ulcerative colitis and skin disability

In March 1993, the RO declined to reopen the veteran's claims 
of service connection for ulcerative colitis and skin 
disability.  

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the March 1993 rating decision, that determination 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1993).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether a veteran has submitted new and 
material evidence sufficient to reopen a claim, VA must 
consider the evidence received since the last final denial of 
the claim on any basis, i.e., on the merits or denying 
reopening.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

As noted in the introduction, the RO granted service 
connection for PTSD in July 2007.  In doing so, the RO 
determined that the veteran served in combat in Vietnam.  
Further, as to his ulcerative colitis claim, the new evidence 
includes an October 2007 statement from Dr. W. E. Lichliter 
that reflects that he had been treating the veteran since 
2000 for chronic ulcerative colitis arising from military 
service in Vietnam.  The Board finds that this evidence 
raises a reasonable possibility of substantiating the 
ulcerative colitis claim.  As such, the evidence is new and 
material under the provisions of 38 C.F.R. § 3.156(a) and the 
claim is reopened.  

As to his skin disability claim, the new evidence includes VA 
treatment records and the veteran's statement that his spouse 
family recognized his skin disorder to be "jungle rot" in 
the 1970s.  In light of the RO's determination that the 
veteran served in combat, and given that skin problems are 
consistent with that service, the Board finds that this 
evidence raises a reasonable possibility of substantiating 
the skin disability claim.  As such, the evidence is new and 
material under the provisions of 38 C.F.R. § 3.156(a) and the 
claim is reopened.  

Left Ear Hole

Service medical records are negative for any complaints or 
findings of a perforated tympanic membrane.  The examination 
at service discharge noted a normal ear and drum 
(perforation) evaluation.  

The veteran currently has a perforated left tympanic 
membrane, as first noted in the record in September 2004, and 
also in the October 2005 VA examination report.  The October 
2005 VA examiner reviewed the claims folder in conjunction 
with the examination and noted that the veteran's current 
perforation occurred subsequent to separation from service.  
He opined that it was less likely than not that the veteran's 
current left tympanic membrane perforation was related to 
service.  

Based on the evidence, the Board finds that service 
connection is not warranted.  While the veteran currently has 
a perforated left tympanic membrane, there is no competent 
medical evidence that it is related to service.  Although he 
is competent to attest to his observations, as a lay person, 
he is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder (i.e. that his current perforated left tympanic 
membrane is related to service) because he does not have the 
requisite medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

High Blood Pressure

Hypertension may be presumed to have been incurred in service 
if shown to have manifested to a compensable degree within 
one year after the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, this presumption does not apply in the present case 
as hypertension did not manifest until many years after 
discharge, as discussed below.

The veteran currently has high blood pressure as noted by 
various records in the claims folder.  However, service 
medical records are negative for findings of high blood 
pressure and his discharge examination report shows a normal 
blood pressure reading.  The first indication of high blood 
pressure in the record is in 1996 as noted in a March 2005 
letter from J. Pataki, M.D. 

Based on the evidence, the Board finds that service 
connection is not warranted.  While the veteran currently has 
high blood pressure, there is no competent medical evidence 
that it is related to service.  Service medical records are 
negative for any findings of high blood pressure and in fact, 
the first indication of a disability is not until 1996.  This 
is 26 years after service discharge.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for 26 years following service and high blood pressure is not 
something a lay person is competent to report.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456, 462 (2007); 38 C.F.R. 
§ 3.159(a)(2) (2007).  Thus, although there is now a 
diagnosis of high blood pressure, there is no indication that 
a disability is associated with service.  Id.  Indeed, in 
view of the absence of findings of high blood pressure in 
service and the lack of diagnosis of the claimed disability 
until many years post-service, any opinion relating pertinent 
disability to service would be speculative.  

The veteran is competent to attest to his observations of his 
disorder.  38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that his current high blood pressure 
is related to service) because he does not have the requisite 
medical expertise.  Id.; see also Espiritu.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert.


Residuals of a Heart Attack

A cardiovascular disease may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply in the present case as a cardiovascular disease did not 
manifest until many years after discharge, as discussed 
below.

Service medical records are negative for any indication of a 
heart attack or residuals thereof, and the examination report 
at service discharge showed a normal heart evaluation.  The 
evidence shows that the veteran had a heart attack around 
1995 or 1996 and underwent a quadruple bypass in 1995.  The 
March 2005 letter from Dr. Pataki noted that since 1996, the 
veteran had several hospitalizations for chest pain and had 
an abnormal stress nuclear study.  

Based on the evidence, the Board finds that service 
connection is not warranted.  While the veteran currently has 
residuals of a heart attack, there is no competent medical 
evidence that they are related to service.  Service medical 
records are negative for any findings of a heart disability 
and in fact, the first indication of a disability is not 
until around 1995.  This is 25 years after service discharge.  
Further, there is no opinion which provides a nexus between 
service and current disability.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for 25 years following service and heart disability is not 
something a lay person is competent to report.  Woehlaert; 
38 C.F.R. § 3.159(a)(2).  Thus, although there is current 
evidence of current heart disability, there is no indication 
that the disability is associated with service.  Id.  Indeed, 
given the absence of heart problems in service and the lack 
of diagnosis until many years post-service, any opinion 
relating pertinent disability to service would be 
speculative.  

The veteran is competent to attest to his observations of his 
disorder.  38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that his current high blood pressure 
is related to service) because he does not have the requisite 
medical expertise.  Id.; see also Espiritu.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert.


ORDER

New and material evidence to reopen claim of service 
connection for ulcerative colitis has been presented; to this 
extent, the appeal is granted.

New and material evidence to reopen claim of service 
connection for skin disability has been presented; to this 
extent, the appeal is granted.

Service connection for left ear hole is denied.

Service connection for high blood pressure is denied. 

Service connection for residuals of a heart attack is denied.


REMAND

As a preliminary matter, the Board reiterates that VA has 
determined that the veteran served in combat while serving in 
the Republic of Vietnam.  In cases where a veteran asserts 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.  This statute and regulation ease the evidentiary 
burden of a combat veteran by permitting the use, under 
certain circumstances, of lay evidence.  If the veteran was 
engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

In light of the foregoing, before the Board can proceed to 
the merits of the veteran's ulcerative colitis and skin 
disability claims, the Board finds that a VA examination is 
necessary to determine whether it is at least as likely as 
not that the conditions are related to or had its onset 
during service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The same is true for his bilateral hearing loss 
claim as his exposure to in-service acoustic trauma is 
consistent with the circumstances, conditions and hardships 
of his combat service.  As such, the Board has no discretion 
and must remand these claims for further development.

As to his bilateral hearing loss claim, the Board also 
observes that the October 2005 VA audiologist, in essence, 
concluded that the veteran's hearing loss was not related to 
service because there was no in-service evidence of hearing 
loss.  The examination report is not adequate for rating 
purposes because the audiologist did take into consideration 
the lay evidence of record suggesting a relationship between 
service and the veteran's hearing impairment.  See Dalton v. 
Nicholson, 21 Vet. at 39 (holding that an examination was 
inadequate where the examiner did not comment on the 
veteran's report of in-service injury but relied on the 
service medical records to provide a negative opinion).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
ulcerative colitis.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any ulcerative colitis found 
to be present is related to or had its 
onset in the veteran's period of 
service.  In doing so, the examiner 
should acknowledge the veteran's report 
of a continuity of symptomatology.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

2.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any skin 
disability found to be present.  The 
examiner must rule in or exclude 
diagnoses of tinea pedis and tinea 
cruris.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any skin 
disability found to be present, to 
specifically include tinea pedis and 
tinea cruris, is related to or had its 
onset in the veteran's period of 
service.  In doing so, the examiner 
should acknowledge the veteran's report 
of a continuity of symptomatology.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

3.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
hearing loss.  The claims folder should 
be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should opine as to whether it 
is at least as likely as not that any 
hearing loss found to be present is 
related to the veteran's in-service 
acoustic trauma.  In doing so, the 
examiner should acknowledge the 
veteran's report of a continuity of 
symptomatology.  The rationale for any 
opinion expressed should be provided in 
a legible report.  

4.  Then, the RO should readjudicate 
the claims.  In doing so, the RO must 
specifically consider 38 U.S.C.A. 
§ 1154(b) (West 2002) and 38 C.F.R. 
§ 3.304(d) (2007).  If the benefits 
sought on appeal are not granted in 
full, the RO should issue a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


